Citation Nr: 1645109	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The appellant served with the Iowa National Guard from April 2007 to August 2011, to include a period of active duty for training (ACDUTRA) from August 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for an anxiety disorder.  However, a review of the record reflects additional psychiatric diagnoses, to include posttraumatic stress disorder (PTSD) and conversion disorder.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

In August 2016, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At that time, he submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of November 2012 statement of the case as well as the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

As an initial matter, the Board finds that a remand for a medical examination and opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the appellant contends that he has an acquired psychiatric disorder as a result several events that occurred during his initial period of ACDUTRA, to include (1) an incident in which, while on a high obstacle, the Drill Sergeant shook it and harassed him because of his fear of heights, (2) when he wore his shorts backwards for physical training and the First Sergeant harassed him, and (3), while at the firing range, being smacked by the Drill Sergeant during a weapons check.  He further claims that, during subsequent periods of inactive duty for training (INACDUTRA), he continued to have difficulty being around noncommissioned officers and experienced harassment by a Master Sergeant.  The appellant contends that such stressful events ultimately led to an in-service diagnosis of conversion disorder and anxiety, and resulted in a medical discharge from the National Guard.

In support of his contentions, the appellant submitted a number of lay statements, to include some addressing his in-service experiences.  Specifically, J.S. states that he remembers a fellow private having a panic attack and believes that that private was the appellant. T.S.B. describes the behavior of the appellant's INACDUTRA Master Sergeant who created a toxic environment and who "went out of his way to impress his will and make personally subordinate anyone he had rank over."  

Additionally, the record reflects diagnoses of numerous acquired psychiatric disorders as well as private opinions suggesting that such are related to the appellant's period of service.  However, as such opinions are couched in speculative terms and are in conflict as to whether the appellant had an acquired psychiatric disorder that pre-existed his military service, they are insufficient to decide the claim.

Specifically, in June 2011, J.O., a licensed social worker, diagnosed the appellant with PTSD and conversion disorder and opined that, while the appellant had a history of anxiety-related symptoms that pre-date his military involvement, his recent difficulties were directly related to trauma experienced during basic training and stressors resulting from how this was handled by his superiors.  In addition, Dr. J.R.B. opined that the appellant's disorders were possibly related to service.  Further, a May 2012 opinion also concludes that the appellant's PTSD and conversion disorder are possibly related to service.  However, other clinicians, including Dr. S.L.K., North Range Behavioral Health, and therapists B.M. and L.H., opined that the appellant's disorders were related to his military service, but that events or disorders from the appellant's childhood also contributed to causing his psychiatric disorders.  Further, diagnoses from Dr. T.M.O. and clinicians in May and June 2012 provide a diagnosis but do not provide a well-supported opinion as to whether the appellant's acquired psychiatric disorders are related to his service.

Therefore, in light of the foregoing, the Board finds that the appellant should be provided a VA examination and opinion as to determine the nature and etiology of his claimed acquired psychiatric disorder.  Furthermore, during such examination, the examiner will be requested to reconcile the diagnoses of record.

Additionally, the Board finds that a remand is necessary to ensure that VA meets its duty to notify, as it is unclear from the record whether the appellant was sent the proper notice required by the Veterans Claims Assistance Act of 2000 (VCAA).  In this regard, while the record includes a March 2011 letter that appears to have been an attempt to provide VCAA notice as to the appellant's claim, only the first page is on file.  Therefore, on remand, the AOJ should send the appellant proper VCAA notice, to include notice specific to PTSD claims based on personal trauma.

Finally, while on remand, the appellant should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  In this regard, the record reflects that the appellant was determined to be disabled by the State of Colorado in April 2012; however, such records are not on file.  Thereafter, all identified records, to include those pertaining to his state disability benefits, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant proper VCAA notice as to his claim for service connection for an acquired psychiatric disorder, to include notice specific to PTSD claims based on personal trauma.

2. The appellant should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the appellant, all outstanding records should be obtained, to include those pertaining to his state disability benefits.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the above development and all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A)  The examiner should identify all of the appellant's acquired psychiatric disorders that meet the DSM-5.  In doing so, the examiner should reconcile such diagnoses with the remainder of the evidence of record, to include records reflecting diagnoses of anxiety disorder, PTSD, and conversion disorder pursuant to the DSM-IV.

(B)  The examiner should specifically indicate whether the appellant meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include the appellant's alleged personal assault consisting of verbal and physical harassment by various sergeants during his periods of ACDUTRA and INACDUTRA.  The examiner is advised that, for stressors related to personal assault, he or she must consider whether there were any behavior changes during service that are consistent with an individual who has been assaulted. 

(C)  For each diagnosed acquired psychiatric disorder, the examiner should indicate whether such pre-existed the appellant's entry to ACDUTRA in August 2007 or any subsequent period of INACDUTRA.  In this regard, the examiner should specifically consider whether the Veteran's reports of pre-service anxiety resulted in a diagnosed disorder.

(i)  If any acquired psychiatric disorder pre-existed the appellant's period of ACDUTRA or any subsequent period of INACDUTRA, the examiner should indicate whether the disorder increased in severity during any period of ACDUTRA or INACDUTRA.  If so, the examiner is asked to opine as to whether such increase in severity was beyond the natural progression of the disorder and that such increase in severity was caused by the period of ACDUTRA or INACDUTRA.

(ii)  If any acquired psychiatric disorder did not pre-existed the appellant's period of ACDUTRA or any subsequent period of INACDUTRA, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the appellant's service, to include his claimed verbal and physical harassment by various sergeants.   
	
In offering any opinion, the examiner should consider all medical opinions of record to include licensed social worker J.O., Dr. J.R.B., Dr. S.L.K., therapists B.M. and L.H., and North Range Behavioral Health as well as the diagnoses from Dr. T.M.O. and the unnamed May and June 2012 clinicians.  The examiner should also consider the lay statements of record regarding the onset and extent of the appellant's symptoms.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

